DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s response filed on 07/11/2022 has been entered and considered. Upon entering, Claims 1 and 10 have been amended; and claims 4, 6, 7, 13, 15, and 16 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 07/11/2022 has been entered.
Response to Arguments
4.	Applicant’s arguments filed 07/11/2022 have been fully considered and are persuasive. The rejection of claims 1-3, 5, 8-12, 14, and 17-18 have been withdrawn. 
Allowable Subject Matter
5.	Claims 1-3, 5, 8-12, 14, and 17-18 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…transmitting, to a power transmitter, a first message including a minimum voltage, a first voltage, and a second voltage that is between the minimum voltage and the first voltage such that the power transmitter determines a first level of power to transmit based on the minimum voltage, the first voltage, and the second voltage; receiving the first level of power from the power transmitter; identifying a current temperature of the power receiver; adjusting the first voltage to a modified first voltage or the second voltage to a modified second voltage, based on the identified current temperature; transmitting, to the power transmitter, a second message including a third voltage measured at an output of a rectifier of the power receiver, and at least one of the modified first voltage, or the modified second voltage such that the power transmitter determines a second level of power to transmit based on the minimum voltage, the modified first voltage or the modified second voltage, and the third voltage; and receiving the second level of power from the power transmitter.”
	Regarding claim 10 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…control the communication circuit to transmit, to a power transmitter, a first message including a minimum voltage, a first voltage, and a second voltage that is between the minimum voltage and the first voltage such that the power transmitter determines a first level of power to transmit based on the minimum voltage, the first voltage, and the second voltage; control the power receiving resonator to receive the first level of power from the power transmitter; identify a current temperature of the power receiver, adjust the first voltage to a modified first voltage or the second voltage to a modified second voltage, based on the identified current temperature, control the communication circuit to transmit, to the power transmitter, a second message including a third voltage measured at an output of a rectifier of the power receiver, and at least one of the modified first voltage, or the modified second voltage such that the power transmitter determines a second level of power to transmit based on the minimum voltage, the modified first voltage or the modified second voltage, and the third voltage, and control the power receiving resonator to receive the second level of power from the power transmitter.”
Claims 2-3, 5, 8-9, 11-12, 14, and 17-18 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836        

/TOAN T VU/Primary Examiner, Art Unit 2836